Citation Nr: 0617118	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  99-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from March 1951 to March 1952.  The veteran 
died in March 1969.  The appellant is the veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a February 2003 decision, the Board denied the appellant's 
reopened claim for service connection for the cause of the 
veteran's death.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court).  In November 2003, the Court issued an order 
which granted the appellee's motion for remand and to vacate 
the Board's February 2003 decision denying service connection 
for the cause of the veteran's death.  A copy of the motion 
and the Court's Order have been incorporated into the claims 
folder.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for an appendectomy scar.

2.  The veteran died in March 1969 from cardiac arrhythmia 
and acute myocardial infarction, due to arteriosclerosis.




CONCLUSION OF LAW

The cause of the veteran's death, cardiac arrhythmia and 
acute myocardial infarction, due to arteriosclerosis, was 
incurred in active service.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Because the Court's 
decision is premised on the five elements of a service 
connection claim, it is the consensus opinion within the VA 
that the analysis employed can be analogously applied to any 
matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2001 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and requested that he provide any 
evidence in his possession pertinent to the appeal to VA.  
The Board observes that the July 2001 and June 2004 letters 
did not provide the appellant with notice of the type of 
evidence necessary to establish an effective date for the 
award on appeal.  Nevertheless, despite the inadequate notice 
provided to the appellant on this latter element, the Board, 
in granting service connection for the cause of the veteran's 
death finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  The AOJ will address any 
notice defect with respect to the assignment of an effective 
date if the appellant expresses disagreement therewith 
following the rating decision effectuating the award.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and private and VA medical opinions. Additionally, 
the claims file contains the appellant's statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

It is the defined and consistently applied policy of the 
Department of Veterans' Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in ever case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2005).

Legal Analysis

The appellant asserts that service connection is warranted 
for cause of the veteran's death.  In this regard, in order 
to establish service connection for cause of the veteran's 
death, the evidence must show that the disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  At the 
time of the veteran's March 2, 1969 death, the veteran was 
service-connected for residuals of an appendectomy scar, for 
which he was receiving a noncompensable evaluation.  However, 
the evidence of record does not demonstrate, and the 
appellant does not contend, that such appendectomy scar 
either caused or substantially or materially contributed to 
the veteran's death from cardiac arrhythmia, acute myocardial 
infarction, and arteriosclerosis.  

Rather, the appellant contends that the cardiovascular 
conditions that caused his 1969 death had their onset in 
service.  In this regard, the veteran's service medical 
records reflect that on a February 1951 report of medical 
examination, it was noted as medical history that the veteran 
had a history of mild nervousness, associated with 
depression, tightness in the chest, palpitation, and 
shortness of breath, for which he had never been 
hospitalized.  In terms of whether such condition either 
caused or substantially or materially contributed to the 
veteran's death from cardiac arrhythmia and acute myocardial 
infarction, due to arteriosclerosis, the veteran's prior 
treating physician, Dr. B. L. H., MD., in a September 1998 
statement, reported that the veteran's atherosclerosis began 
many years prior to his death.  He also stated that there 
were studies from Korean War veterans that indicated that 
atherosclerosis begins when a person is in his teens or early 
twenties.  According to Dr. H., he believed that it was 
"logical to assume that [the veteran's] atherosclerosis 
began at a comparable age and progressed relatively rapidly 
to cause a relatively early death at age 48." 

Conversely, however, in February 2002, a VA examiner, Dr. S. 
M., after a review of the veteran's claims file, stated that 
the veteran's service medical records revealed no objective 
evidence to support the presence of coronary artery disease 
or atherosclerosis and opined that the veteran's coronary 
artery disease was not related to his military service.  In 
reaching this conclusion, the examiner noted that during the 
veteran's service, he exhibited no hypertension, he was 
normotensive on multiple blood pressure readings, and 
although on one EKG, he was noted to have sinus arrhythmia, 
such finding was considered a variant of normal and in the 
absence of additional constitutional signs or symptoms it 
would not warrant evidence of coronary artery disease in the 
veteran.  Dr. M. also indicated that the veteran was noted to 
have been evaluated for multiple nervous conditions during 
his military service and that on one occasion, he was noted 
to have had chest tightness, and shortness of breath, which 
at that time was considered to be related to an anxiety 
disorder.  

However, the Board observes that in October 2005, another VA 
examiner, Dr. Q. A., after a review of the veteran's claims 
file, including the January 1998 and February 2002 opinions, 
stated that "[a]s it is well known at this time, progression 
of diseases occur over a prolonged period of time and it is 
very likely that the [veteran] enter[ed] the Active Duty 
Service in 1951 with silent cardiac disease and that the 
chest tightness attributed to anxiety was angina pectoris, 
not recognized due to the young age of the serviceman."  
Moreover, Dr. A, reported that an April 14, 1968 hospital 
admission record for chest pain revealed that the veteran 
manifested severe dyspepsia during 1953, which he (Dr. A) 
indicated was very likely an angina equivalent.  He further 
noted that although the February 2002 VA examiner's opinion 
discarded the veteran's symptoms of chest tightness and 
palpitation as attributable to anxiety, such opinion failed 
to take into account resting ECG and Master Step stress test 
that would have been available at that time in the absence of 
Nuclear Testing for cardiac function.  Moreover, Dr. A. 
opined that the physical demands of active duty for an 
enlisted man were definitely a trigger to the chest 
discomfort in the veteran and that there was "no doubt in 
[his] mind as a cardiologist for almost twenty years and 
working in the VA system for 13 years, that there is a direct 
service-connected cause of death in the [veteran]."

The Board, in weighing the above evidence, finds that each 
opinion is highly competent and probative as to whether the 
veteran's cardiac arrhythmia and acute myocardial infarction, 
due to arteriosclerosis, from which he died, had it's onset 
in service.  The Board finds that the evidence of record is 
in equipoise in this regard, and as such, with resolution of 
doubt in the appellant's favor, supports a finding of 
entitlement to service connection for cardiac arrhythmia and 
acute myocardial infarction, due to arteriosclerosis, the 
cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, cardiac arrhythmia and acute myocardial 
infarction, due to arteriosclerosis, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


